DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 11/16/2021, Applicant, on 01/23/2022, amended claims. Claims 1 and 5-20 are pending in this application and have been rejected below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.





Response to Amendment
Applicant’s amendments are received and acknowledged.
Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive. 
The Applicant argues that the Examiner’s analysis/response is entirely a conclusion for maintaining a groundless  rejection  with regards to the Examiner disagreeing the fact pattern matching the instant case and Core Wireless. The Applicant refers to this portion of the claim as seen below, stating the GUI provides vast amounts of information on multiple levels through an interface via the heat map.

    PNG
    media_image1.png
    242
    576
    media_image1.png
    Greyscale

The Examiner disagrees. The premise of the argument is that the instant application improves the functionality of a display (similar to Core Wireless). The claims as recited do not represent an improvement to the technology as a whole nor do they constitute an improvement to the functionality of a display. Displaying vast amounts of information on multiple levels through an interface via the heat map, as stated by the Applicant, does not further exemplify an improvement to the display. Core Wireless is directed towards improving displays requiring application summaries being accessed from the menu and further allowing the launching of respective applications.
The Applicant further argues that the claims are amended to  recite the triggering of an action event which is a physical implementation and further illustrates a physical application of the subject matter. The limitation in question is listed below: 

    PNG
    media_image2.png
    132
    564
    media_image2.png
    Greyscale

The Examiner disagrees. The claim as amended is recited broadly to include “process flows.” The Specification is silent in regards to what the process flows encompass. The implementation of a process flow as recited does not constitute an additional element and is further regarded as part of the abstract idea. If the claims were amended to recite implementing a workflow or physical plan, the additional element would amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and is further rejected as extra-solution activity (See MPEP 2106.05(g) - i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential)).
The 101 Rejection is updated and maintained below.





Response to Arguments - 35 USC § 112
Applicant’s amendments are received and acknowledged.
The Applicant argues that the Specification and drawings provide structure for the  elements in question. The Applicant points to paragraphs  [0031-34]. The Applicant further argues that each box of the drawing is identified as a module of software.
The Examiner respectfully disagrees.  The Applicant’s specification states at  [0032]; “These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.” The inclusion of the special purpose computers and apparatuses render the structure unclear as to what the structure of the modules would be in this situation.
The 112 interpretation and rejections are maintained below.









Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive. 
The Applicant argues the limitations are not taught by the cited references by describing steps taken and further describes the claim being amended to recite “trigger action events to implement process flows…” The Applicant then states this is far removed from the teachings of the applied references. Further the Applicant argues that Clay only describes modeling of existing systems with potential changes and does not implement  those changes.
The Examiner disagrees and finds the arguments unpersuasive. The claim as recited requires “implement(ing) process flows.” The Examiner does further not that the amended claim recites “process flows,” however the specification is silent in regards to what the process flow(s) encompasses. Under the broadest reasonable interpretation the suggestions or recommendations as taught by Clay below would read on the process flows. Clay does teach this limitation as recited (See Clay, [0052]; Once scoring for an organization is complete at CMM processor 10, in certain embodiments further processing may include the suggestion of various products and services targeted at addressing gaps or areas where the organization is found to lag averages or leaders…. The result of this matching by CMM processor 10 is further reports, within reports 20, that suggest further actions or next steps by the organization for improvement). Lastly the Examiner notes that if amended to include the triggering of physical actions, the Dembo reference would be used in combination with Clay to further teach this limitation (See Dembo, [0144]; Automated scenario generation in these situations may be used to trigger notifications indicative of attention required in relation to a particular portfolio/asset, or trigger workflows configured to generate and transmit instruction sets that cause automatic electronic transactions to occur).
The Applicant argues that Clay does nor Bhattacharjya do not teach the limitation regarding risk vector patterns. The Applicant further states Bhattacharjya does not teach  a health control process engine…
In response to the argument, the Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As noted in the rejection above, The Examiner is relying on Clay to discloses the health control process engine as well as the use of insights and risks to build heatmaps [0034]. The modification of Clay is the method of building risk based vector patterns as an estimate of functionality. Similarly, Bhattacharjya teaches the building of risk based pattern vectors [0028, 0050, 0052, 0062-63]. The combination of both Clay and Bhattacharjya is relied upon to teach the limitation as a whole. Therefore, the Examiner maintains the combination of Clay in view of Bhattacharjya teaches the limitation. 
The Applicant further makes similar arguments regarding each of the remaining cited references.
The Examiner finds the arguments unpersuasive and again points to the response above regarding the attacking of references individually.
The 103 Rejections are updated and maintained below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a health control process engine receiving insights from the insights manager
the health control process engine triggers building of a heat map topology view using the insights for updating the enterprise architecture (claims 1, 10)
an insights manager that provides insights on the enterprise architecture relative to industry standards (claim 1)
a risk profile evaluator editor that builds risk based vector patterns on the insights that the health control processor engine employs to trigger the building of heat map topologies (claim 1,10)
an enterprise heat map generator that in response to the heat heap map topology built by the health control process engine (claim 1,13)
 a health control processing engine (HCPE) action manager works with the enterprise collaborative recommender engine to trigger actions by the health control processor engine (HCPE), (claim 5). The Examiner notes that the HCPE action manager "works  with…." and the  HCPE "triggers action."
wherein the trigger action managed by the HCPE action manager are selected from the group consisting of work flow rules, status updates, checking success criteria of actions, value tracking, success/failure dashboards and combinations thereof. (claim 5)
wherein the health control processing engine (HCPE) comprises a key performance indicator (KPI)-domain map generator, maturity metrics calculator and risk calculator. (claims 6-9)
determining which domain elements can be updated with the key performance indicators (KPI) metrics by the health processing control engine (HCPE) (Claim 10)
updating a health assessment of the enterprise architecture with the health processing control engine using the health metric and risk scores (Claim 10)
calculating health metrics, and risk scores for the KPIs with the health processing control engine (HCPE), the risk scores provided from risk based vectors calculated by a risk profile evaluation editor (claims 10, 12, 13)
an enterprise collaborative recommender engine that provides recommendations to the health control process engine for an account within the enterprise architecture based upon enterprise assessments (claim 12)
further comprising an enterprise heat map generator that in response to a heat map topology build by the health control process engine presents a heat map providing maturity information of the enterprise architecture for each domain (Claim 13)
wherein the health control processing engine (HOPE) comprises a key performance indicator (KPI)-domain map generator, maturity metrics calculator and risk calculator  (claims 14-17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “presents a heat map on a graphic user interface displaying maturity information of the enterprise architecture for each domain relative to the industry standard for the industry domain and the geographic location based on the patterns providing trends across vectors for each said industry domain and geographic location” however the claims antecedently recite only insights “relative to industry standards for an industry domain and a geographic location” singular. For purposes of examination, the Examiner interprets the domain as a singular function.
Claim limitations an insights manager… (claim 1), health control process engine (Claims 1, 5, 10), a risk profile evaluator editor that builds risk…(claims 1 and 10), an enterprise heat map generator… (claims 1 and 13), a health control processing engine (HCPE) action manager… (claims 1, 5, 6, 8, and 10), (KPI)-domain map generator, maturity metrics calculator and risk calculator… (claims 6-8 and 13-15) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear and sufficient linking of any of the generic placeholders to any particular structure, the Specification in at least [0034] merely describes exemplary computer architecture that can be used to “apply” the functionality of the elements, this is insufficient to link the elements or any of the particular modules in Figs. 1-3 to any specific structure and it’s not clear from the disclosure whether the generic placeholders are computer hardware components, software, or some combination. Therefore, the claim(s) is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because Applicant’s disclosure fails to clearly link the elements to a particular structure for performing the claimed function(s).  For purposes of examination, the Examiner interprets the elements as software as software, hardware, or a combination thereof.
Further regarding the risk profile evaluator editor the specification does not disclose the “risk… editor” but instead discusses a “risk profile evaluator engine” (see at least [0034, 0037]) and a “risk profile evaluator” (see at least [0025]).  For purposes of examination, the Examiner is interpreting these elements as the same.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the  generic placeholders, i.e. engine(s)”, “module(s)”, etc. are computer instructions stored in memory and executed by a processor to perform the claimed functions (following paragraphs [0063]-[0064] of the Specification describing a computer program performs the operations of the input unit).  This will overcome the 112(b) and 112(f) issues.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a method and system and computer readable medium for measuring performance of an enterprise (i.e. providing maturity of an enterprise for each domain). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1, 5-9, and 18-20 is/are directed to a system which is a statutory category and claims 10-17 are directed to a method which is also a statutory category.

Regarding Independent Claim 1:
	Step 2A, Prong One – Claim 1 recites a series of steps for measuring performance of an enterprise architecture: 
 
a service delivery…  that provides insights on the enterprise architecture relative to industry standards for  an industry domain and a geographic location the insights including self- assessments, … mapping enterprise architecture goals to key performance indicators;
… that triggers action events to implement process flows for best practices to change the enterprise architecture based on insights, and building of a heat map topology view using the insights for updating the enterprise architecture towards increased maturity; 
a… that builds risk based vector patterns on the insights that the health control processor engine employs to trigger the building of heat map topologies, the risk based vector patterns providing trends across vectors for each of said industry domain and geographic location as an estimate of functionality for the enterprise architecture;
and … that in response to the heap map topology built by the health control process engine and the risk profile evaluator editor, presents a heat map… providing maturity information of the enterprise architecture for each domain relative to the industry standard for the industry domain and the geographic location based on the patterns providing trends across vectors for each said industry domain and geographic location, the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map, the maturity level information providing data linked to the self-assessments, wherein the maturity level information is updated to correspond with the action events to implement the best practices that change in the enterprise architecture. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Regarding Independent Claims 10 and 18:
Claims 10-20 recites a series of steps for measuring enterprise maturity:
updating analytics of an account of an enterprise architecture, wherein the update is reported to…
requesting key performance index (KPI) metrics for the enterprise architecture from the…
determining which domain elements can be updated with the key performance indicators (KPI) metrics…
determining insights on the enterprise architecture relative to industry standards for a geographic location and an industry domain, the insights including self-assessment, mapping enterprise architecture goals to key performance indicators; 
calculating health metrics, and risk scores for the KPIs with the health processing control engine (HCPE), the risk scores provided from risk based vectors calculated by…,  the risk based patterns providing trends across vectors for each of said industry domain and said geographic location;
updating a health assessment of the enterprise architecture with the health processing control engine using the health metric and risk scores; 
and… the health assessment using a heat map on…, the heat map providing maturity information of the enterprise architecture relative to the industry standard for the geographic location based on the patterns providing trends across vectors for each said industry domain and geographic location, the… providing an… for a user to select maturity level information from different domains of the heat map, the maturity level information providing data linked to the self-assessments. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Dependent claims 5-9, 11-17, and 19-20 recite the same or similar abstract idea(s) as independent claims 1, 10, and 18 with merely a further narrowing of the abstract idea(s) to sales facilitation operation, i.e. associating parameters with assets, quantifying assets scores, and generating ranked lists of asset scores.
The identified limitations are also found to correspond to: Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion) because apart from the additional elements which merely include a general purpose computer, the claims recite steps easily performed in the human mind and/or using pen and paper, e.g. selecting trigger actions, providing data lineage, provide recommendations… for an account,  and calculating risks and KPIs, i.e. creating classes and associating parameters and scores.

Step 2A, Prong Two – The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
Claims 1 and 5-9 recite at least a system (i.e. computer), health control process engine, displaying on a computer, a risk profile evaluation editor, graphical user interface, and providing insights. Receiving insights is extra-solution activity; (e.g., in a data gathering step or in a field-of-use limitation), the additional element(s) do not integrate the recited abstract idea into a practical application. The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f), (See Specification, [0068, 0074, 0077]).
 Claims 10-17 utilizes the system of at least an enterprise collaborative recommender engine, a health control process engine, risk profile evaluator, insights manager, receiving insights, and displaying a heat map. Receiving insights is extra-solution activity; (e.g., in a data gathering step or in a field-of-use limitation), the additional element(s) do not integrate the recited abstract idea into a practical application. The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f), (See Specification, [0068, 0074, 0077]).
Claims 18-20 utilizes the system of at least an enterprise collaborative recommender engine, a health control process engine, risk profile evaluator, insights manager, receiving insights, and displaying a heat map, and a computer readable medium. Receiving insights is extra-solution activity; (e.g., in a data gathering step or in a field-of-use limitation) the additional element(s) do not integrate the recited abstract idea into a practical application. The remaining additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f), (See Specification, [0068, 0074, 0077]).
Claim 5 recites the additional element of an “action manager” which fails to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0068, 0074, 0077]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claim 6 recites the additional element “key performance indicator (KPI)-domain map generator, maturity metrics calculator and risk calculator” which fails to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0068, 0074, 0077]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Claims 7-9 and 14-17 recite elements that were identified above in parent claims as failing to integrate the recited abstract idea(s) into a practical application
Claims 11 and 19 recites the additional element of “providing a notification” which fails to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (see Specification [0068, 0074, 0077]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)).
Therefore, the claims, when considered as a whole, fail to integrate the recited abstract idea of performing sales operations into a practical application because the generic computer readable storage media comprises instructions that when executed by the generic processor merely implements the abstract idea on a general purpose computer (see Specification [0068, 0074, 0077]) (MPEP 2106.05(f)) and performs merely insignificant extra-solution activity, e.g. pre- or post-solution data gathering or output” (MPEP 2106.05(g)).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Providing insights is a basic computer function such as sending and receiving data is a well-understood, routine and conventional activity, as supported in the MPEP 2106.05(d) and case law “Receiving or transmitting data over a network, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).”As discussed above with respect to integration, or the lack thereof, of the abstract idea into a practical application, the remaining additional elements are just “apply it” on a computer. (See MPEP 2106.05(f)).Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea measuring performance of an enterprise architecture (i.e. evaluate risks, mapping risks, etc).
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 5, 10-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (US 20150058095 A1) in view of Bhattacharjya, et al. (US 20190340548 A1), and Dembo et al. (US 20190294633 A1). 
Regarding Claim 1, Clay teaches a system for measuring performance of an enterprise architecture comprising: (See Clay, [0003], The present invention relates to computerized methods and systems for measuring and improving marketing maturity, and in particular to a computerized system and method for capability maturity assessments for marketing organizations).
an service delivery insights manager that provides insights on the enterprise architecture relative to industry standards for an industry domain and a geographic location the insights including self-assessments; (See Clay, [0033], Normative database 14 preferably holds both the assessment response data as well as key pieces of information about the assessor. These additional pieces of information are beneficial for analyzing the data as a whole to derive valuable insights for both individual assessment comparisons as well as marketing trends. Normative database 14 is preferably dynamic, that is, the data stored in normative database 14 changes and is updated as additional assessments are performed....Normative database 14 allows for recommendations for what client organizations should do next to improve their marketing capabilities, and thereby achieve measurable improvements to their marketing performance. It facilitates identification of performance gaps between current state ("actual") versus desired state ("expected" or "targeted") performance and further see Clay, [0035]; Information used to construct normative database 14 may include, at the highest level, at least two types of data: assessment scores (current and target) by organizations for individual marketing capabilities-dimensions-attributes, and organizational information, such as industry, location, geography, business description, economic performance, and performance metrics and further see Clay, [0051]; this spider chart gives a comparative look of a company's relative current state to benchmark average and leaders and provides immediate visual insight to where a company is lagging or leading best practices. The various benchmarks applied could be, in various examples, by industry (i.e., Financial Services, Retail); by sub-industry (i.e., Retail Banking, Non-Consumer Apparel); geographical and further see Clay, [0008], In various embodiments, the invention may include multiple "points of entry" or access options to allow different types of users to receive value tailored to their particular business needs. These include, by way of example, client-assisted assessment; account teams performing the assessment; professional consultants performing the assessment on behalf of a client; tradeshow booths; and the website of a provider of the service, the website being generally accessible over the Internet). The Examiner interprets the client-assisted assessments as “self-assessments.”
the service delivery insights manager mapping enterprise architecture goals to key performance indicators (See Clay, [0043]; Turning now to FIGS. 4A through 4D, management output variations of reports 20 that may be created through CMM processor 10 according to certain embodiments of the present invention may now be described. The exemplary assessment "heat map" illustrated in FIG. 4A provides a visual report of capability gaps. Gaps are determined by subtracting current level score from target level score, as noted above. A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level and further see Clay, [Fig. 4D]; the examiner notes the figure reflects KPI’s such as extent of customer information collected to the organizational goals of consumer value/social influence).
a health control process engine receiving insights from the insights manager, the health control process engine that triggers action events to implement process flows for best practices to change the enterprise architecture based on insights, and building of a [heat map topology] view using the insights for updating the enterprise architecture towards increased maturity (See Clay, [0051], FIG. 7 illustrates an example of a "spider chart" for the assessed MMQ dimensional scores compared to benchmark (i.e. industry, sub industry, geographical, financial) averages and leaders, which again may be a part of reports 20 generated through output processor 18 by CMM processor 10. The spider chart of this example has three overlays. The first shows the MMQ dimensional scores for all dimensions for the company taking the assessment. The second overlay shows the dimensional MMQ scores for the "benchmark" average, based on data from normative database 14 and further see Clay, [0052]; Once scoring for an organization is complete at CMM processor 10, in certain embodiments further processing may include the suggestion of various products and services targeted at addressing gaps or areas where the organization is found to lag averages or leaders. Product catalog 16, as illustrated in FIG. 1, may be used as a database that provides matching information for products and services that correspond to particular capabilities, dimensions within capabilities, or attributes within dimensions. The result of this matching by CMM processor 10 is further reports, within reports 20, that suggest further actions or next steps by the organization for improvement). 
Clay teaches insights relative to industry standards in a geographic location displayed in a spider chart. Clay further teaches the use of building heat map topologies: (See Clay, [0043]; Turning now to FIGS. 4A through 4D, management output variations of reports 20 that may be created through CMM processor 10 according to certain embodiments of the present invention may now be described. The exemplary assessment "heat map" illustrated in FIG. 4A provides a visual report of capability gaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have to replace the spider charts with the heat maps also taught by Clay because as taught by Clay, [0048], “Gaps are determined by subtracting current level score from target level score, as noted above. A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets.” The heat map give a visual that gives users a high-level perspective of relative gaps.
an enterprise heat map generator that in response to the heap map topology built by the health control process engine [and the risk profile evaluator editor], presents a heat map on a graphic user interface display providing maturity information of the enterprise architecture for each domain relative to the industry standard for the industry domain and the geographic location [based on the patterns providing trends across vectors for each said industry domain and geographic location],[ the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map], the maturity level information providing data linked to the self-assessments, (See Clay, [0043], A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets and further see Clay, [0057-58]; CMM processor 10 may include a microprocessor or microprocessors, which may operate either in serial or parallel processing modes, a memory, an input/output device such as a display… The various reports 20 may be sent to the client device for display to an end user. In addition, the client device may receive scores 82, benchmark results 86, and suggested products/services 90 for display to an end user and further see Clay [0033]; Associated with each maturity assessment session record 32 is a plurality of maturity attribute value records 44, which track information related to a particular assessment session, such as the attribute value and associated gap (as further explained below) for that particular attribute for that assessment. Each maturity attribute value record 44 further links to the maturity attribute record 38 for that attribute.). The Examiner also points to [Clay, Fig. 4D] for a visualization of a heat map for an enterprise architecture.
wherein the maturity level information is updated to correspond with the action events to implement the best practices that change in the enterprise architecture. (See Clay, [0034]; For example, certain "foundational" capabilities may be needed before those capabilities may be optimized. Thus more value can be provided to the marketing organization by a tool that can optimize the economic value by sequencing investments in a prescribed order; estimate and measure marketing results from implementing the recommendations and the sequencing; and compare investment cost and risk to expected gains on, for example, a quarter-by-quarter basis, in order to set realistic improvement goals and targets. The use of normative database 14 allows organizations to compare results to other similar organizations within and across industries). The Examiner notes the system of Clay estimates the metrics of the organization and compares them to results across the industry. The Examiner interprets the estimated  values to be the updated values that correspond to  the action events.
While Clay teaches insights and building a heat map and further considers risks (See Clay, [0034]; For example, certain "foundational" capabilities may be needed before those capabilities may be optimized. Thus more value can be provided to the marketing organization by a tool that can optimize the economic value by sequencing investments in a prescribed order; estimate and measure marketing results from implementing the recommendations and the sequencing; and compare investment cost and risk to expected gains on, for example, a quarter-by-quarter basis, in order to set realistic improvement goals and targets. The use of normative database 14 allows organizations to compare results to other similar organizations within and across industries.), Clay does not specify the building risk based vectors. However, Clay in view of the analogous art of Bhattacharjya (i.e. calculating risks) does teach this limitation: a risk profile evaluator editor that builds risk based vector patterns on the insights that the health control process engine employs to trigger the building of heat map topologies, the risk based vector patterns providing trends across vectors for each of said industry domain and geographic location as an estimate of functionality for the enterprise architecture; (See Bhattacharjya, [0028], Each risk event 42 may be further represented as a super-node 43 in the risk model representation, which effectively represents vector-valued variables that are associated with properties of node, including, e.g., a type, frequency and duration. The network representation on the right side of FIG. 3 expands the risk event node into a super-node. The risk super-node is associated with a type (i.e., what kind of civil war), as well as a frequency (how often will it occur) and duration (how long will it last) of the risk event 42… Recurring risks are associated with frequency (how often the event occurs), and the duration of each event. A risk event node's onset, frequency and duration may be conditioned on the type, and moreover they may be represented as continuous distributions and further see Bhattacharjya, [0050]; As noted in FIG. 1, the risk model builder (RMB) 24 is provided to assist a user 30 building a risk model representation 26 for a given domain, which includes a probabilistic model of the likelihood, duration and impact of a risk event that may occur in the future. Although the examples described herein are generally directed to risks associated with oil and gas exploration, it is understood that the described systems and processes may be applied to any domain that is subject to long-term risk, e.g., making a technology infrastructure investment in a developing country, building a power plant in a politically unstable region, etc. and further see Bhattacharjya, [0052]; Other risk data may comprise unstructured information that the risk system 18 and/or user 30 can access. Risk events may for example include, nationalization, war, extreme weather, etc. As noted above, details about the risk event, such as type, frequency and duration may also be ascertained at this point and further see Bhattacharjya, [0062-63]; Two of the main types of queries that are helpful in this context are: [0063] 1. statistics of risk factors most frequently associated with a given region). The Examiner interprets the frequency of events as patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Clay, as described above including generating insights, maturity information linked to self-assessment to include the risk management features such as vectors and patterns as taught by Bhattacharjya in order to allow users to better plan for long range risks and factors. (See Bhattacharjya [0005]; “provides an analyst or multiple analysts with tools to construct risk models for long-range risks. It involves a risk model representation, a risk model builder and risk model engine/simulator. The risk model representation is a network of risk event nodes, risk factor nodes, and impact nodes plus parameters defining discrete and continuous probability distributions.” (See MPEP 2143G).
While Clay teaches the previous methods of Claim 1 including generating insights, maturity information linked to self-assessment, Clay does not explicitly teach the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map. However, Clay in view of the analogous art of Dembo (i.e. heat maps and risk management) does teach this limitation: (See Dembo, [0354]; FIG. 47 illustrates an interface with a heat map of losses and gains according to some embodiments. In this example, a cell of the heat map is selectable (e.g. specific pair of scenario and sector). In response to receiving a selection, the interface updates to provide detailed data for the selected cell. In this example, the selected cell relates to scenario 45 for the retailing sector. The detailed data includes an impact on all portfolios. The detailed data is also selectable to trigger an update to the interface to indicate risk attribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Clay in view of Bhattacharjya, as described above including generating insights, maturity information linked to self-assessment to include the heat mapping features as taught by Dembo in order to provide users to update and view the sector data, which ensures the user is seeing the most accurate information available. (See Dembo, [0354] “the interface updates to provide detailed data for the selected cell. In this example, the selected cell relates to scenario 45 for the retailing sector. The detailed data includes an impact on all portfolios. The detailed data is also selectable to trigger an update to the interface to indicate risk attribution.” (See MPEP 2143G).
Regarding Claim 5, Clay further teaches wherein a health control processing engine (HCPE) action manager works with the enterprise collaborative recommender engine to trigger actions by the health control processor engine (HCPE), wherein the trigger action managed by the HCPE action manager are selected from the group consisting of work flow rules, status updates, checking success criteria of actions, value tracking, success/failure dashboards and combinations thereof. (See Clay, [0033], Normative database 14 is preferably dynamic, that is, the data stored in normative database 14 changes and is updated as additional assessments are performed and further see Clay, [0053]; In certain embodiments, MM assessment 80 also writes scores 82 to normative database 14, in order that normative database 14 is strengthened by the dynamic addition of information for this particular organization. In this way, the quality of normative database 14 improves as additional organizations are assessed, since the available aggregate data for benchmarking will thus increase. At the second stage, benchmarking 84, the scores 82 previously generated are compared with data from other organizations in normative database 14 in order to create benchmark results 86. At a third stage, suggestion engine 88, scores 82 and optionally benchmark results 86 are used to compare with product catalog 16 in order to create as an output suggested products or services 90). The Examiner notes that the new assessments are received causing the system to benchmarks scores and take further actions.
Regarding Claims 10 and 18, Clay teaches a computer implemented method for measuring enterprise maturity: (See Clay, [0003], The present invention relates to computerized methods and systems for measuring and improving marketing maturity, and in particular to a computerized system and method for capability maturity assessments for marketing organizations).
updating the analytics of an account of an enterprise architecture. (See Clay, [0035], Using normative database 14, CMM processor 10 may generate detailed assessment reports 20 through output processor 18, including, for example, those showing comparisons to benchmarks, best practices, norms and trends across time; deviation reports that identify areas of greatest differences between an individual company's results and those of the company's industry peers, best practices, and benchmark capabilities, and specific opportunities for improvement; cause and effect reports that identify the factors that drive assessment results, allowing clients and other users to focus on actionable areas). The Examiner interprets the generation of detailed assessments as updating a health assessment).
requesting key performance index (KPI) metrics for the enterprise architecture from the health control processing engine; (See Clay, [0035]; Information used to construct normative database 14 may include, at the highest level, at least two types of data: assessment scores (current and target) by organizations for individual marketing capabilities-dimensions-attributes, and organizational information, such as industry, location, geography, business description, economic performance, and performance metrics. Using normative database 14, CMM processor 10 may generate detailed assessment reports 20 through output processor 18, including, for example, those showing comparisons to benchmarks, best practices, norms and trends across time; deviation reports that identify areas of greatest differences between an individual company's results and those of the company's industry peers, best practices, and benchmark capabilities, and specific opportunities for improvement; cause and effect reports that identify the factors that drive assessment results). The Examiner notes that the system of Clay uses the KPI metrics from the database to compare to a variety of other metrics, thus the metric would have to be first requested and received from the database.
determining which domain elements can be updated with the key performance indicators (KPI) metrics by the health processing control engine (HCPE); (See Clay, [0043], A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets). The Examiner also points to Clay, Fig. 4A for a visualization of a heat map for an enterprise architecture.
determining insights on the enterprise architecture relative to industry standards for a geographic location and an industry domain, the insights including self-assessments; (See Clay, [0033], Normative database 14 preferably holds both the assessment response data as well as key pieces of information about the assessor. These additional pieces of information are beneficial for analyzing the data as a whole to derive valuable insights for both individual assessment comparisons as well as marketing trends. Normative database 14 is preferably dynamic, that is, the data stored in normative database 14 changes and is updated as additional assessments are performed....Normative database 14 allows for recommendations for what client organizations should do next to improve their marketing capabilities, and thereby achieve measurable improvements to their marketing performance. It facilitates identification of performance gaps between current state ("actual") versus desired state ("expected" or "targeted") performance and further see Clay, [0035]; Information used to construct normative database 14 may include, at the highest level, at least two types of data: assessment scores (current and target) by organizations for individual marketing capabilities-dimensions-attributes, and organizational information, such as industry, location, geography, business description, economic performance, and performance metrics and further see Clay [0048]; A capability maturity model quotient ("MMQ") may be calculated based upon the results of the processing performed by CMM processor 10 to calculate overall, capability, dimension, and attribute MMQs… The use of MMQs also allows for simple benchmarking of an organization's capabilities against other organizations overall or, for example, organizations in the same industry, geography, or across time).
the insights provided by a service delivery insights manager that maps enterprise architecture  goals to the KPI metrics: (See Clay, [0043]; Turning now to FIGS. 4A through 4D, management output variations of reports 20 that may be created through CMM processor 10 according to certain embodiments of the present invention may now be described. The exemplary assessment "heat map" illustrated in FIG. 4A provides a visual report of capability gaps. Gaps are determined by subtracting current level score from target level score, as noted above. A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level and further see Clay, [Fig. 4D]; the examiner notes the figure reflects KPI’s such as extent of customer information collected to the organizational goals of consumer value/social influence).
triggering action events to implement process flows for best practices to change the enterprise architecture based on insights calculating health metrics using the insights and [risk scores] for the KPIs with the health processing control engine (HCPE), [the risk scores provided from risk based vectors calculated by a risk profile evaluation editor, the risk based patterns providing trends across vectors for each of said industry domain and said geographic location]; (See Clay, [0009], In various examples of certain embodiments, the computerized method and system provides the following advantages not presently addressed by existing efforts to improve marketing organization performance:… capability gaps linked to prescriptive product and service remedies to enable the achievement of future targets; capability gaps algorithmically derived from current and target maturity scores; capability current state and target state scores, and gaps, stored in a normative database, where the data structure has been designed to allow performance benchmarks and best practices to be identified, while protecting the privacy and confidentiality of the subject companies' current and target scores, in order to achieve measured capability maturity improvements against stated business objectives, targets, and key performance indicators and further see Clay, [0051], FIG. 7 illustrates an example of a "spider chart" for the assessed MMQ dimensional scores compared to benchmark (i.e. industry, sub industry, geographical, financial) averages and leaders, which again may be a part of reports 20 generated through output processor 18 by CMM processor 10. The spider chart of this example has three overlays. The first shows the MMQ dimensional scores for all dimensions for the company taking the assessment. The second overlay shows the dimensional MMQ scores for the "benchmark" average, based on data from normative database 14 and further see Clay, [0052]; Once scoring for an organization is complete at CMM processor 10, in certain embodiments further processing may include the suggestion of various products and services targeted at addressing gaps or areas where the organization is found to lag averages or leaders. Product catalog 16, as illustrated in FIG. 1, may be used as a database that provides matching information for products and services that correspond to particular capabilities, dimensions within capabilities, or attributes within dimensions. The result of this matching by CMM processor 10 is further reports, within reports 20, that suggest further actions or next steps by the organization for improvement). The Examiner notes that the risk scores are taught by Bhattacharjya below.
updating a health assessment of the enterprise architecture with the health processing control engine using the health metric and [risk scores]; (See Clay, [0035], Information used to construct normative database 14 may include, at the highest level, at least two types of data: assessment scores (current and target) by organizations for individual marketing capabilities-dimensions-attributes, and organizational information, such as industry, location, geography, business description, economic performance, and performance metrics. Using normative database 14, CMM processor 10 may generate detailed assessment reports 20 through output processor 18, including, for example, those showing comparisons to benchmarks, best practices, norms and trends across time; deviation reports that identify areas of greatest differences between an individual company's results and those of the company's industry peers, best practices, and benchmark capabilities, and specific opportunities for improvement; cause and effect reports that identify the factors that drive assessment results, allowing clients and other users to focus on actionable areas). The Examiner interprets the generation of detailed assessments as updating a health assessment. The Examiner notes that Clay does consider risk as described above, but does not explicitly teach a risk score. The Examiner relies on the teaching of Bhattacharjya below to teach risk scores.
displaying the health assessment using a heat map on a graphic user interface display, the heat map providing maturity information of the enterprise architecture relative to the industry standard for the geographic location [based on the patterns providing trends across vectors for each said industry domain and geographic location], [the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map], the maturity level information providing data linked to the self-assessments.  (See Clay, [0043], A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets and further see Clay, [0057-58]; CMM processor 10 may include a microprocessor or microprocessors, which may operate either in serial or parallel processing modes, a memory, an input/output device such as a display… The various reports 20 may be sent to the client device for display to an end user. In addition, the client device may receive scores 82, benchmark results 86, and suggested products/services 90 for display to an end user and further see Clay [0033]; Associated with each maturity assessment session record 32 is a plurality of maturity attribute value records 44, which track information related to a particular assessment session, such as the attribute value and associated gap (as further explained below) for that particular attribute for that assessment. Each maturity attribute value record 44 further links to the maturity attribute record 38 for that attribute.). The Examiner also points to [Clay, Fig. 4A] for a visualization of a heat map for an enterprise architecture.
Clay teaches insights relative to industry standards in a geographic location displayed in a spider chart. Clay further teaches the use of building heat map topologies: (See Clay, [0043]; Turning now to FIGS. 4A through 4D, management output variations of reports 20 that may be created through CMM processor 10 according to certain embodiments of the present invention may now be described. The exemplary assessment "heat map" illustrated in FIG. 4A provides a visual report of capability gaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have to replace the spider charts with the heat maps also taught by Clay because as taught by Clay, [0048], “Gaps are determined by subtracting current level score from target level score, as noted above. A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets.” The heat map give a visual that gives users a high-level perspective of relative gaps.
wherein the maturity level information is updated to correspond with the action events to implement the best practices that change in the enterprise architecture. (See Clay, [0034]; For example, certain "foundational" capabilities may be needed before those capabilities may be optimized. Thus more value can be provided to the marketing organization by a tool that can optimize the economic value by sequencing investments in a prescribed order; estimate and measure marketing results from implementing the recommendations and the sequencing; and compare investment cost and risk to expected gains on, for example, a quarter-by-quarter basis, in order to set realistic improvement goals and targets. The use of normative database 14 allows organizations to compare results to other similar organizations within and across industries). The Examiner notes the system of Clay estimates the metrics of the organization and compares them to results across the industry. The Examiner interprets the estimated  values to be the updated values that correspond to  the action events.
While Clay teaches insights and building a heat map and further considers risks (See Clay, [0034]; Thus more value can be provided to the marketing organization by a tool that can optimize the economic value by sequencing investments in a prescribed order; estimate and measure marketing results from implementing the recommendations and the sequencing; and compare investment cost and risk to expected gains), Clay does not specify the building risk based vectors. However, Clay in view of Bhattacharjya does teach this limitation: a risk profile evaluator editor that builds risk based vector patterns on the insights that the health control processor engine employs to trigger the building of heat map topologies, the risk based vector patterns providing trends across vectors for each of said industry domain and geographic location; (See Bhattacharjya, [0028], The manager component 118 may also include components that monitor certain technical activities of the organization as a whole to collect technical activity information, use the technical activity information to generate feature vectors, apply the feature vectors to models, generate analysis results, use the analysis results in assigning various risk management level scores in one or more domain within the CS tool/component, and utilize the input data as training for further supervised learning and further see Bhattacharjya, [0045]; As noted in FIG. 1, the risk model builder (RMB) 24 is provided to assist a user 30 building a risk model representation 26 for a given domain, which includes a probabilistic model of the likelihood, duration and impact of a risk event that may occur in the future. Although the examples described herein are generally directed to risks associated with oil and gas exploration, it is understood that the described systems and processes may be applied to any domain that is subject to long-term risk, e.g., making a technology infrastructure investment in a developing country, building a power plant in a politically unstable region, etc. and further see Bhattacharjya, [0052]; Other risk data may comprise unstructured information that the risk system 18 and/or user 30 can access. Risk events may for example include, nationalization, war, extreme weather, etc. As noted above, details about the risk event, such as type, frequency and duration may also be ascertained at this point and further see Bhattacharjya, [0062-63]; Two of the main types of queries that are helpful in this context are: [0063] 1. statistics of risk factors most frequently associated with a given region). The Examiner interprets the frequency of events as patterns.
While Clay teaches the previous methods of Claim 10 including generating insights, maturity information linked to self-assessment, Clay does not explicitly teach the graphic user interface providing an interface for a user to select maturity level information from different domains of the heat map. However, Clay in view of the analogous art of Dembo (i.e. heat maps and risk management) does teach this limitation: (See Dembo, [0354]; FIG. 47 illustrates an interface with a heat map of losses and gains according to some embodiments. In this example, a cell of the heat map is selectable (e.g. specific pair of scenario and sector). In response to receiving a selection, the interface updates to provide detailed data for the selected cell. In this example, the selected cell relates to scenario 45 for the retailing sector. The detailed data includes an impact on all portfolios. The detailed data is also selectable to trigger an update to the interface to indicate risk attribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Clay in view of Bhattacharjya, as described above including generating insights, maturity information linked to self-assessment to include the heat mapping features as taught by Dembo in order to provide users to update and view the sector data, which ensures the user is seeing the most accurate information available. (See Dembo, [0354] “the interface updates to provide detailed data for the selected cell. In this example, the selected cell relates to scenario 45 for the retailing sector. The detailed data includes an impact on all portfolios. The detailed data is also selectable to trigger an update to the interface to indicate risk attribution.” (See MPEP 2143G).
Claim 18 recites the additional limitation of a computer program product comprising a non-transitory computer readable storage medium having computer readable program code embodied…: Clay further teaches this limitation: (See Clay, [0057], The invention in various embodiments may be implemented as a computer program product stored on a non-transitory tangible computer-readable medium in communication with a microprocessor or microprocessors, wherein the computer program product comprises instructions that may be loaded into the memory and executed at the microprocessor or microprocessors to achieve the functions described herein.
Regarding Claims 11 and 19, Clay further teaches further comprising providing a notification to users of the enterprise architecture of updated rankings/scores. (See Clay, [0051], FIG. 7 illustrates an example of a "spider chart" for the assessed MMQ dimensional scores compared to benchmark (i.e. industry, sub industry, geographical, financial) averages and leaders, which again may be a part of reports 20 generated through output processor 18 by CMM processor 10. The spider chart of this example has three overlays. The first shows the MMQ dimensional scores for all dimensions for the company taking the assessment. The second overlay shows the dimensional MMQ scores for the "benchmark" average, based on data from normative database 14. The third overlay depicted by the outer line on the graph depicts the dimensional MMQ scores for the benchmark leaders (again in this example, the top 10% of the benchmark assessments). This spider chart gives a comparative look of a company's relative current state to benchmark average and leaders and provides immediate visual insight to where a company is lagging or leading best practices). The Examiner is interpreting the immediate visual insight as providing a notification to users.
Regarding Claims 12 and 20, Clay further teaches comprising an enterprise collaborative recommender engine that provides recommendations to the health control process engine for an account within the enterprise architecture based upon enterprise assessments. (See Clay, [0033], Normative database 14 preferably holds both the assessment response data as well as key pieces of information about the assessor. These additional pieces of information are beneficial for analyzing the data as a whole to derive valuable insights for both individual assessment comparisons as well as marketing trends....Normative database 14 allows for recommendations for what client organizations should do next to improve their marketing capabilities, and thereby achieve measurable improvements to their marketing performance. It facilitates identification of performance gaps between current state ("actual") versus desired state ("expected" or "targeted") performance).
Regarding Claim 13, Clay further teaches further comprising an enterprise heat map generator that in response to a heat map topology build by the health control process engine presents a heat map providing maturity information of the enterprise architecture for each domain. (See Clay, [0043], A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets). The Examiner also points to Clay, Fig. 4A for a visualization of a heat map for an enterprise architecture.
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (US 20150058095 A1) in view of Bhattacharjya, et al. (US 20190340548 A1), and Dembo et al. (US 20190294633 A1), and Gibbons (US 20200065726 A1).
Regarding Claims 6 and 14, Clay teaches wherein the health control processing engine (HCPE) comprises [a key performance indicator (KPI)-domain map generator], maturity metrics calculator [and risk calculator]. (See Clay, [0048], A capability maturity model quotient ("MMQ") may be calculated based upon the results of the processing performed by CMM processor 10 to calculate overall, capability, dimension, and attribute MMQs).
updating a health assessment of the enterprise architecture with the health processing control engine using the health metric and [risk scores]; (See Clay, [0035], Information used to construct normative database 14 may include, at the highest level, at least two types of data: assessment scores (current and target) by organizations for individual marketing capabilities-dimensions-attributes, and organizational information, such as industry, location, geography, business description, economic performance, and performance metrics. Using normative database 14, CMM processor 10 may generate detailed assessment reports 20 through output processor 18, including, for example, those showing comparisons to benchmarks, best practices, norms and trends across time; deviation reports that identify areas of greatest differences between an individual company's results and those of the company's industry peers, best practices, and benchmark capabilities, and specific opportunities for improvement; cause and effect reports that identify the factors that drive assessment results, allowing clients and other users to focus on actionable areas). The Examiner interprets the generation of detailed assessments as updating a health assessment. The Examiner notes that Clay does consider risk as described above, but does not explicitly teach a risk score. The Examiner relies on the teaching of Gibbons below to teach risk scores.
While Clay teaches the health control processing engine comprising a maturity metrics calculator, Clay does not further specify KPI-domain map generator nor a risk calculator. However, Clay in view of the analogous art of Gibbons (i.e. risk management and assessments) teach the use of a risk calculator and a KPI-domain map generator: (See Gibbons, [0063], (i.e. KPI-domain map generator) the calculated KPIs are reviewed 606 by making risk tolerability matrices and then identifying the domains and their interested parties to which the risk tolerability matrices are applicable. As discussed above, the KPI may be categorized as intolerable, tolerable, or acceptable within a risk tolerability matrix. For example, a specific risk may be an acceptable risk for production engineers working in the aircraft design and manufacturing 110 domain, but it may be a tolerable risk for safety training and education personnel working in the airline operation 112 domain, and an intolerable risk for risk management executives working in the airline operation 112 domain and further see Gibbons, abstract;  (i.e. risk calculator) Historically identified data stored in the databases are loaded, one or more users fill out questionnaires and various factors contributing to determination of the risks are calculated. If a risk is classified as an intolerable risk, the risk is notified to interested parties). The Examiner interprets the risk categories as risk scores (intolerable, tolerable, or acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Clay, as described above including health control processing engine with the risk calculator and KPI-domain map generator as taught by Gibbons in order to provide users with risk levels related to each domain and establish what an acceptable amount of risk is, as well as trigger actions to mitigate such risks. (See Gibbons, [0063]; “different levels of access and control of a specific risk are assigned to different interested parties. For each risk tolerability matrix, an intolerable or tolerable risk may trigger a proactive action to avert risks 608 as described below.” (See MPEP 2143G).
	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (US 20150058095 A1) in view of Bhattacharjya, et al. (US 20190340548 A1), and Dembo et al. (US 20190294633 A1), and Gibbons (US 20200065726 A1), and Radhakrishnan, R. et al., IT service management for high availability, (2008), IBM SYSTEMS JOURNAL, VOL 47, NO 4; pgs. 549-551 (Year: 2008).
Regarding Claims 7 and 15, Clay in view of Bhattacharjya and Gibbons, further teaches wherein the key performance indicator (KPI)-domain map generator includes a [component failure impact analysis (CFIA)], key performance indicators from industry process models and an enterprise architecture (EA) domain model. (See Gibbons, [0063], (i.e. KPI-domain map generator) the calculated KPIs are reviewed 606 by making risk tolerability matrices and then identifying the domains and their interested parties to which the risk tolerability matrices are applicable. As discussed above, the KPI may be categorized as intolerable, tolerable, or acceptable within a risk tolerability matrix. For example, a specific risk may be an acceptable risk for production engineers working in the aircraft design and manufacturing 110 domain, but it may be a tolerable risk for safety training and education personnel working in the airline operation 112 domain, and an intolerable risk for risk management executives working in the airline operation 112 domain).
While Clay in view of Bhattacharjya and Gibbons, teaches a KPI map-generator, Clay in view of Bhattacharjya and Gibbons, does not further specify the use of CFIA. However, Clay in the analogous art of Radhakrishnan (i.e. risk management) does teach this limitation: (See Radhakrishnan; pg. 551, paragraph 2; Critical system and service components must be identified and continuously monitored. There must be high-quality components, smart redundancy (i.e., redundant systems with externally controlling hardware or software devices), and tested contingency plans. There is also a need for continual improvement actions and updated availability plans based on service outage, system and service failure, component failure impact, fault trees, and other assessments and analyses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Clay in view of Gibbons and Bhattacharjya, as described above including KPI-domain map generator to include CFIA as taught by Radhakrishnan in order to reduce impact of events allows for a more efficiently run business, (See Radhakrishnan [pg. 549, paragraph 1] the system can “use techniques such as fault tree analysis (FTA),1 component failure impact analysis (CFIA),1 and HA configuration audits to reduce service outages and the impact of events and incidents on the delivery of agreed-upon service availability levels.” 
Claim(s) 8, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clay et al. (US 20150058095 A1) in view of Bhattacharjya, et al. (US 20190340548 A1), and Dembo et al. (US 20190294633 A1), and Gibbons (US 20200065726 A1), Radhakrishnan et al. (IT service management for high availability), and Doherty et al. (US 20150088597 A1).
Regarding Claims 8 and 16, Clay in view of Bhattacharjya, Gibbons, and Radhakrishnan, further teaches wherein the maturity metric calculator comprises an integration of [IT operation analytics (ITOA)] and an enterprise architecture (EA) assessment maturity state into the health control processor engine (HCPE). (See Clay, [0048], A capability maturity model quotient ("MMQ") may be calculated based upon the results of the processing performed by CMM processor 10 to calculate overall, capability, dimension, and attribute MMQs. The calculation of an MMQ facilitates the understanding by an organization's principles of how the organization fares either overall (an overall MMQ) or MMQs that are calculated for particular capabilities, dimensions, or attributes).
While Clay in view of Bhattacharjya, Gibbons, and Radhakrishnan, teach the maturity metric calculator comprising an EA assessment maturity state, none further explicitly teach the use of ITOA. However, Clay in view of the analogous art of Doherty (i.e. managing risks) does further teach this limitation: (See Doherty, [0056]; In such an example, both qualitative and quantitative risk assessment tools may be utilized to collect various requests to provide a baseline for the organization or be utilized in compliance or auditing, as desired. Such tools may include, but are not limited to, surveys, risk rating scales, automated log analysis tools, and the like). The Examiner notes that the Applicant specifies log analysis as system that can be used for ITOA, (see Applicant specification [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Clay in view of Gibbons and Bhattacharjya, as described above including an EA maturity assessment state to include ITOA as taught by Doherty in order to generate risk metrics allows for redundancies in the system and further reduces the chance of error, (Doherty [0056] “outputs from different tools may be utilized in the generation of a risk metric, which are then assigned to one or more of a number of security domains. Such domains can include, but are not limited to, physical security, data security, people, internal business process, external business operations, financial data, travel, and incident response.”
Regarding Claims 9 and 17, Clay in view of Bhattacharjya and Gibbons, and Radhakrishnan, further teaches: [wherein the risk calculator] provides a data lineage between IT operational analytics, self-assessment measures and [IT operational risk scores]. (See Clay, [0043]; The exemplary assessment "heat map" illustrated in FIG. 4A provides a visual report of capability gaps. Gaps are determined by subtracting current level score from target level score, as noted above. A color such as red may be used to visually indicate where large gaps exist, orange and yellow indicates lesser gaps, with green representing areas where an organization is currently performing at or near its target level. (Shading is used to represent various colors in FIGS. 4A through 4F.) The assessment "heat map" of FIG. 4A gives a high-level perspective of a company's relative gaps, and an indication of where change is most urgently needed to meet stated business targets). Clay previously taught the assessments used can be self-assessments: (See Clay, [0008], These include, by way of example, client-assisted assessment; account teams performing the assessment; professional consultants performing the assessment on behalf of a client…). The Examiner interprets the “gaps” and heat maps as IT operational analytics.  The Examiner further points to Clay, Figs. 4A-4D to provide further support for the analytics being IT related. The Figures include categories for Information Governance, Analyzing Data, Managing Information, and Integrating Data.
While Clay teaches data lineage between self-assessment measures and IT operational analytics. Clay does not further specify the use of a risk calculator nor the use of IT Operational Risk Scores. However, Gibbons does teach these limitations: (See Gibbons, [0063], Next, the calculated KPIs are reviewed 606 by making risk tolerability matrices and then identifying the domains and their interested parties to which the risk tolerability matrices are applicable. As discussed above, the KPI may be categorized as intolerable, tolerable, or acceptable within a risk tolerability matrix). The Examiner interprets the risks scores (acceptable, tolerable, or intolerable) associated with the domains as the IT Operational Risk Scores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624